                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY

 IN RE VARIOUS SOCIAL SECURITY                )                Civil Case Nos.
 CASES AFFECTED BY THE SIXTH                  )
 CIRCUIT DECISION IN HICKS V.                 )
 BERRYHILL, NO. 17-5206,                      )   0:16-cv-0063-GFVT     7:16-cv-0191-GFVT
                                              )   0:16-cv-0092-GFVT     7:16-cv-0198-GFVT
                                              )   3:18-cv-0006-GFVT     7:16-cv-0216-GFVT
                                              )   5:16-cv-0340-GFVT     7:16-cv-0242-GFVT
                                              )   5:16-cv-0402-GFVT     7:16-cv-0253-GFVT
                                              )   5:16-cv-0456-GFVT     7:16-cv-0267-GFVT
                                              )   7:16-cv-0049-GFVT     7:16-cv-0294-GFVT
                                              )   7:16-cv-0061-GFVT     7:16-cv-0295-GFVT
                                              )   7:16-cv-0063-GFVT     7:17-cv-0010-GFVT
                                              )   7:16-cv-0084-GFVT     7:17-cv-0017-GFVT
                                              )   7:16-cv-0086-GFVT     7:17-cv-0026-GFVT
                                              )   7:16-cv-0110-GFVT     7:17-cv-0050-GFVT
                                              )   7:16-cv-0116-GFVT     7:17-cv-0069-GFVT
                                              )   7:16-cv-0121-GFVT     7:17-cv-0077-GFVT
                                              )   7:16-cv-0139-GFVT     7:17-cv-0083-GFVT
                                              )   7:16-cv-0150-GFVT     7:17-cv-0121-GFVT
                                              )   7:16-cv-0161-GFVT     7:17-cv-0141-GFVT
                                              )   7:16-cv-0172-GFVT     7:17-cv-0189-GFVT
                                              )   7:16-cv-0175-GFVT     7:18-cv-0005-GFVT
                                              )
                                              )
                                              )                 JUDGMENT
                                              )
                                              )
                                              )
                                              )
                                    *** *** *** ***

      In accordance with the Memorandum Opinion and Order, and pursuant to Rule 58 of the

Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED:

      1.     The Commissioner’s motions to remand pursuant to sentence six of 42 U.S.C.

§ 405 (g) are DENIED;

      2.     The Commissioner’s decisions denying the plaintiffs’ disability claims on

redetermination are hereby VACATED;
       3.      The plaintiffs’ requests to reinstate benefits pending the Commissioner’s decision

on remand are GRANTED consistent with this opinion;

       4.      Pursuant to sentence four of 42 U.S.C. § 405(g), these matters are REMANDED

to the SSA for further proceedings consistent with the Sixth Circuit’s decision in Hicks v.

Commissioner of Social Security, 909 F.3d 786 (6th Cir. 2018);

       5.      These matters are STRICKEN from the active docket of this Court, to be restored

to the active docket upon motion by any party for good cause shown;

       6.      Any pending requests for relief in these actions are DENIED AS MOOT; and

       7.      This is a FINAL AND APPEALABLE ORDER and there is NO JUST CAUSE

FOR DELAY.

       This the 15th day of July, 2019.




                                                 2
